99 F.3d 1145
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Jorge Arturo BAMONDI, Plaintiff-Appellant,v.IMMIGRATION AND NATURALIZATION SERVICE;  Department ofJustice;  Doris Meissner, INS Commissioner;  JamesB. Turnage, INS District Director, SanDiego, Defendants-Appellees.
No. 96-55044.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 10, 1996.*Decided Oct. 22, 1996.

Before:  BRUNETTI, TROTT and THOMAS, Circuit Judges.


1
MEMORANDUM**


2
We review a district court's decision not to award attorneys' fees pursuant to the Equal Access to Justice Act for an abuse of discretion.   Flores v. Shalala, 49 F.3d 562, 567 (9th Cir.1995).  After a careful review of the record and consideration of the briefs submitted by the parties, we AFFIRM the district court's decision.



*
 The panel finds this case appropriate for submission without oral argument pursuant to 9th Cir.R. 34-4 and Fed.R.App.P. 34(a)


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3